 
 
IV 
111th CONGRESS
1st Session
H. RES. 162 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2009 
Mr. Rangel (for himself and Mr. Camp) submitted the following resolution; which was referred to the Committee on House Administration
 
RESOLUTION 
Providing amounts for the expenses of the Committee on Ways and Means in the One Hundred Eleventh Congress. 
 
 
1.Amounts for Committee ExpensesFor the expenses of the Committee on Ways and Means (hereafter in this resolution referred to as the Committee), including the expenses of all staff salaries, there shall be paid, out of the applicable accounts of the House of Representatives for committee salaries and expenses, not more than $20,789,331.46 for the One Hundred Eleventh Congress.
2.Session LimitationsOf the amount specified in section 1—
(1)not more than $10,141,137.30 shall be available for expenses incurred during the period beginning at noon on January 3, 2009, and ending immediately before noon on January 3, 2010; and
(2)not more than $10,648,194.16 shall be available for expenses incurred during the period beginning at noon on January 3, 2010, and ending immediately before noon on January 3, 2011.
3.VouchersPayments under this resolution shall be made on vouchers authorized by the Committee, signed by the Chairman of the Committee, and approved in the manner directed by the Committee on House Administration.
4.RegulationsAmounts made available under this resolution shall be expended in accordance with regulations prescribed by the Committee on House Administration. 
 
